FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

J. W., a minor, by and through his             No. 09-16123
parents J.E.W. and J.A.W.,
                Plaintiff-Appellant,              D.C. No.
                 v.                         1:07-cv-01625-LJO-
                                                    DLB
FRESNO UNIFIED SCHOOL DISTRICT,
                                                    ORDER
               Defendant-Appellee.
                                         
        Appeal from the United States District Court
            for the Eastern District of California
        Lawrence J. O’Neill, District Judge, Presiding

                  Submitted October 8, 2010*
                   San Francisco, California

                     Filed October 19, 2010

      Before: Procter Hug, Jr., Pamela Ann Rymer and
              N. Randy Smith, Circuit Judges.


                           COUNSEL

Amy R. Levine, Miller Brown & Dannis, San Francisco, Cali-
fornia, for the appellee.

Elaine M. Yama, Bennett & Sharpe, Inc., Fresno, California,
for the appellant.

  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                               17176
            J. W. v. FRESNO UNIFIED SCHOOL DISTRICT       17177
                           ORDER

   We affirm for the reasons stated by the district court in its
published opinion at 611 F. Supp. 2d 1097 (E.D. Cal. 2009),
attached as Appendix A.

  AFFIRMED.
17178   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT

                   APPENDIX A
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17179
17180   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17181
17182   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17183
17184   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17185
17186   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17187
17188   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17189
17190   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17191
17192   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17193
17194   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17195
17196   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17197
17198   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17199
17200   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17201
17202   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17203
17204   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17205
17206   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17207
17208   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17209
17210   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17211
17212   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17213
17214   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17215
17216   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17217
17218   J. W. v. FRESNO UNIFIED SCHOOL DISTRICT
J. W. v. FRESNO UNIFIED SCHOOL DISTRICT   17219